                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

JASON JARRELL SPIKES                                                  CIVIL ACTION


VERSUS                                                                  No. 19-12043


MATTHEW CAPLAN                                                           SECTION I


                              ORDER & REASONS

      Before the Court is pro se prisoner Jason Jarrell Spikes’s (“Spikes”) Petition

for Writ of Habeas Corpus 1 pursuant to 28 U.S.C. § 2241. For the following reasons,

the motion is transferred to the United States Fifth Circuit Court of Appeals as a

successive § 2254 petition.

                                           I.

      Spikes is a state prisoner, convicted of attempted possession of contraband in

a state correctional facility, and is presently incarcerated in the Elayn Hunt

Correctional Center where he is serving a twenty-year term of imprisonment without

benefit of probation or suspension of sentence. 2 Spikes was sentenced on June 26,

2017; his conviction, habitual offender adjudication, and sentence were affirmed by

the Louisiana First Circuit Court of Appeal on December 21, 2017. 3




1 R. Doc. No. 5.
2 CV 18-8884 R. Doc. No. 51.
3 See CV 18-8884 R. Doc. No. 1, at 9–13.



                                           1
      On September 21, 2018, Spikes filed his first petition for federal habeas relief

under 28 U.S.C. § 2254, which was docketed as Civil Action No. 18-08884. 4 He filed

three additional § 2254 petitions, docketed as Civil Action Nos. 18-09422, 18-10470,

and 18-13668, which were consolidated in the above-captioned case because they

challenged the same state criminal judgment. 5 Spikes presented seven claims as

bases for relief under § 2254: 6

             (1) The assistant district attorney made false statements in his
                 brief on direct appeal;

             (2) The assistant district attorney engaged in prosecutorial
                 misconduct at trial;

             (3) The trial judge misstated Spikes’s sentence;

             (4) There was insufficient evidence to support Spikes’s
                 conviction;

             (5) The state’s witnesses committed perjury;

             (6) Spikes’s trial counsel was ineffective; and

             (7) “The supervisor was personally involved.”

      In its response to Spikes’s § 2254 petition, the state argued that Spikes failed

to meet the exhaustion requirement under 28 U.S.C. § 2254 because he had not

sought review of his criminal judgment by the Louisiana Supreme Court. 7 Spikes




4 Id.
5 See CV 18-8884 R. Doc. No. 15.
6 See CV 18-8884 R. Doc. No. 45, at 6–16. In response to the order staying the

proceedings to allow Spikes an opportunity to exhaust his state court remedies, see
CV 18-8884 R. Doc. No. 49, Spikes consolidated his claims for habeas relief in his
motion to reopen. See CV 18-8884 R. Doc. No. 51, at 8.
7 See CV 18-8884 R. Doc. No. 36, at 7–8.



                                           2
conceded that he had not exhausted his remedies in state court and asked the court

to “keep this case open” until his state court remedies were exhausted. 8 On February

7, 2019, the Magistrate Judge stayed the proceedings as to Spikes’s § 2254 petition

to allow Spikes an additional opportunity to exhaust his remedies in state court. 9

       Spikes subsequently filed a writ application with the Louisiana Supreme Court

challenging the judgment of the Louisiana First Circuit Court of Appeals that

affirmed his conviction, habitual offender adjudication, and sentence. On February

18, 2019, the Louisiana Supreme Court denied consideration of Spikes’s writ

application because it was untimely filed. 10

       On February 27, 2019, Spikes moved to reopen the proceedings, which the

Magistrate Judge granted. 11 After reviewing the record and the parties’ submissions,

the Magistrate Judge issued a Report and Recommendation to dismiss with prejudice

Spikes’s petition for habeas corpus relief. 12 This Court overruled Spikes’s objections

to the Report and Recommendation and adopted the Report and Recommendation as

its own. 13

       On August 14, 2019, Spikes moved for relief from judgment under Federal Rule

of Civil Procedure 60(b), challenging this Court’s order adopting the Report and

Recommendation. 14 This Court transferred the motion to the United States Fifth



8 CV 18-8884 R. Doc. No. 40, at 1.
9 CV 18-8884 R. Doc. No. 44.
10 State v. Spikes, 2018-2079 (La. 2/18/19), 265 So. 3d 772; CV 18-8884 R. Doc. No. 47.
11 CV 18-8884 R. Doc. No. 46.
12 CV 18-8884 R. Doc. No. 51.
13 CV 18-8884 R. Doc. No. 54.
14 CV 18-8884 R. Doc. No. 51; CV 18-8884 Rec. Doc. No. 63.



                                           3
Circuit Court of Appeals as a successive § 2254 petition. 15 Spikes now challenges his

state conviction under 28 U.S.C. § 2241. 16

                                              II.

         28 U.S.C. § 2241 provides in pertinent part:

     (a) Writs of habeas corpus may be granted by the Supreme Court, any justice
         thereof, the district courts and any circuit judge within their respective
         jurisdictions. The order of a circuit judge shall be entered in the records of the
         district court of the district wherein the restraint complained of is had.

     (b) The Supreme Court, any justice thereof, and any circuit judge may decline to
         entertain an application for a writ of habeas corpus and may transfer the
         application for hearing and determination to the district court having
         jurisdiction to entertain it.

     The statute further provides that a writ of habeas corpus may issue to a person

in custody in five situations:

         (1) He is in custody under or by color of the authority of the United States or is
             committed for trial before some court thereof; or

         (2) He is in custody for an act done or omitted in pursuance of an Act of
             Congress, or an order, process, judgment or decree of a court or judge of the
             United States; or

         (3) He is in custody in violation of the Constitution or laws or treaties of the
             United States; or

         (4) He, being a citizen of a foreign state and domiciled therein is in custody for
             an act done or omitted under any alleged right, title, authority, privilege,
             protection, or exemption claimed under the commission, order or sanction
             of any foreign state, or under color thereof, the validity and effect of which
             depend upon the law of nations; or

         (5) It is necessary to bring him into court to testify or for trial.




15   CV 18-8884 R. Doc. No. 64.
16   R. Doc. No. 5.

                                               4
28 U.S.C. § 2241(c).

         Spikes’s habeas petition falls under § 2241(c)(3) because he is in the custody of

the State of Louisiana and argues that his detention violates his rights under the

Sixth, Eighth, and Fourteenth Amendments of the U.S. Constitution. 17 If a petitioner

is currently in custody pursuant to a state court judgment and files a habeas writ

under 28 U.S.C. § 2241, the writ must be considered as a § 2254 petition. Hartfield v.

Osborne, 808 F.3d 1066, 1072 (5th Cir. 2015); Hopes v. Davis, 761 F. App’x 307, 308–

09 (5th Cir. 2019).

         Section 2241 empowers a federal court to grant writs of habeas corpus, while

section 2254 “specifies the conditions under which such relief may be granted to ‘a

person in custody pursuant to the judgment of a state court.’” Felker v. Turpin, 518

U.S. 651 (1996) (quoting 28 U.S.C. § 2254). “[Section] 2241 empowers a federal court

to grant writs of habeas corpus while § 2254 applies to a subset of those to whom §

2241(c)(3) applies – it applies to a person in custody pursuant to the judgment of a

State court.” Hartfield, 808 F.3d at 1073 (internal citations omitted). Section 2254 is

not itself a grant of habeas authority, but rather a limitation of habeas authority

granted in § 2241. Id. Petitioners may not avoid the statutory provisions applicable

to § 2254 actions by filing under § 2241 instead. Banda v. United States, 2017 WL

8786853, at *3 (S.D. Tex. Sept. 26, 2017) (citing Williams v. O’Brien, 2007 WL 60487,

at *1 (N.D. Tex. Jan. 5, 2007)).




17   R. Doc. No. 5, at 1, 6, 7.

                                             5
      Pursuant to § 2244 of the Antiterrorism and Effective Death Penalty Act of

1996 (“AEDPA”), a petition for habeas relief under 28 U.S.C. § 2254 must be

dismissed if the claim was adjudicated in a previous petition. Gonzalez v. Crosby, 545

U.S. 524, 529 (2005) (citing 28 U.S.C. § 2244(b)(1)). In order for the district court to

consider a successive § 2254 petition, the petitioner must first obtain authorization

from the court of appeals based on a determination that the petition “presents a claim

not previously raised that is sufficient to meet § 2244(b)(2)’s new-rule or actual-

innocence provisions.” Id.; see 28 U.S.C. § 2244(b)(3)(A). A claim that has not been

previously adjudicated must be dismissed “unless it relies on either a new and

retroactive rule of constitutional law or new facts showing a high probability of actual

innocence.” Gonzalez, 545 U.S. at 529 (citing 28 U.S.C. § 2244(b)(2)).

                                          III.

      In his present petition, Spikes argues that his state criminal conviction is

based on insufficient evidence and violates the Sixth, Eighth, and Fourteenth

Amendments of the U.S. Constitution. 18 It also appears that Spikes argues, without

providing specific details, that Assistant District Attorney Matthew Caplan

(“Caplan”) “depriv[ed] [Spikes] out of life and liberty and enjoyment of rights” in

violation of Spikes’s Sixth, Eighth, and Fourteenth Amendment rights. 19



18R. Doc. No. 5, at 6–7; R. Doc. No. 5-1, at 3.
19Id. Spikes’s allegations against Caplan, although unclear, could arguably also be
interpreted as suggesting that Caplan acted in retaliation for Spikes appealing, or
that Caplan conspired to keep Spikes’s conviction standing, all in violation of Spikes’s
Sixth, Eighth, and Fourteenth Amendment rights. Id. (“Matthew Caplan is a
defendant and he’s an attorney for the 22nd District Court he is retaliating for
appealing and successful Habeas Corpus. The Eastern District of Louisiana adopted

                                           6
      Spikes previously raised claims of insufficient evidence and that Caplan

engaged in prosecutorial misconduct on appeal by making false statements in his

brief in his first § 2254 petition, which the Magistrate Judge reviewed and found to

be an insufficient bases for habeas relief. 20 Although it is unclear, the Court infers

that Spikes is referring to the same prosecutorial misconduct and false statements in

Caplan’s brief on appeal when he argues that Caplan is depriving him of his Sixth,

Eighth, and Fourteenth Amendment rights. 21 Therefore, this petition is a successive

§ 2254 motion and must be dismissed or transferred to the United States Fifth Circuit

Court of Appeals for authorization in accordance with 28 U.S.C. § 2244 and § 2254.

                                           IV.

      Accordingly,

      IT IS ORDERED that the motion is TRANSFERRED to the United States

Fifth Circuit Court of Appeals pursuant to 28 U.S.C. § 1631.

      New Orleans, Louisiana, September 3, 2019.

                                            _______________________________________
                                                      LANCE M. AFRICK
                                            UNITED STATES DISTRICT JUDGE


the Report and Recommendation on June 11, 2019 accepting my state applications
and dismissing my federal applications with prejudice. He is depriving me out of life
and liberty and enjoyment of rights.”); see also R. Doc. No. 5, at 6–7 (“This judgment
was sent to Matthew Caplan and he conspired with William J. Knight and Warren
Montgomery to keep the conviction standing and depriving me out of my rights.”).
20 See CV 18-8884 R. Doc. No. 51.
21 Even if Spikes’s statements about Caplan were construed as a new claim not

previously raised, such as that he retaliated against Spikes for appealing and/or
conspired to keep Spikes’s conviction standing, this petition is still a successive § 2254
motion because the new claim does not “rel[y] on either a new and retroactive rule of
constitutional law or new facts showing a high probability of actual innocence.”
Gonzalez, 545 U.S. at 529 (citing 28 U.S.C. § 2244(b)(2)).

                                            7
